Case 5:21-cv-00253-JFW-PVC Document 5 Filed 03/31/21 Page 1 of 2 Page ID #:29



  1
  2
  3                                                                           JS-6
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MICHAEL LERMA,                                    Case No. EDCV 21-0253 JFW (PVC)
 12                        Plaintiff,
                                                        ORDER SUMMARILY DISMISSING
 13          v.                                         ACTION AND CLOSING CASE
 14   M. MARTINEZ, et al.,
 15                        Defendants.
 16
 17          On February 10, 2021, Plaintiff Michael Lerma, a state prisoner temporarily
 18   housed at the West Valley Detention Center in Rancho Cucamonga, California
 19   (“WVDC”) while awaiting trial on federal charges, filed a civil rights complaint against
 20   WVDC officers pursuant to 42 U.S.C. § 1983. (Dkt. No. 1). Simultaneously with the
 21   Complaint, Plaintiff filed a Request to Proceed Without Prepayment of Filing Fees. (“IFP
 22   Request,” Dkt. No. 2). On February 23, 2001, the Court denied Plaintiff’s IFP Request
 23   for failure to make an adequate showing of indigency. (“Order,” Dkt. No. 4). Plaintiff
 24   was ordered to pay the full filing fee within thirty days or his case would be summarily
 25   dismissed. (Id. at 1).
 26
 27          The deadline for paying the full filing fee has expired and Plaintiff has neither paid
 28   the full filing fee nor requested an extension of time in which to do so. Accordingly, it is

                                                    1
Case 5:21-cv-00253-JFW-PVC Document 5 Filed 03/31/21 Page 2 of 2 Page ID #:30



  1   hereby ORDERED that this case is DISMISSED without prejudice. The Deputy Clerk
  2   shall terminate the case without delay.
  3
  4          IT IS SO ORDERED.
  5
  6   Dated: March 31, 2021
  7
                                                    JOHN F. WALTER
  8                                                 UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
      Presented by:
 13
 14
 15
 16   PEDRO V. CASTILLO
      UNITED STATES MAGISTRATE JUDGE
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                2
